IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41462
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

WILLIE J. KNOTT,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-70-1
                       --------------------

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Willie J. Knott appeals his sentence stemming from his

guilty-plea conviction for assault with intent to rob a postal

employee, in violation of 18 U.S.C. § 2114.       He argues that the

district court erred by increasing his offense level pursuant to

U.S.S.G. § 2B3.1(b)(3)(B) because the injury sustained by the

postal employee during the robbery was not serious.

     It is not controverted that following the robbery, the

postal employee (1) suffered from nightmares and panic and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41462
                                -2-

anxiety attacks; (2) was taking antidepressants; (3) was

receiving mental health counseling; and (4) was unable to return

to work.   The employee was ultimately diagnosed as suffering from

Post Traumatic Stress Disorder (PTSD) and her prognosis was

“guarded.”

     Thus, there was reliable evidence in the presentence report

and the record that the postal employee suffered a serious bodily

injury within the meaning of § 2B3.1(b)(3)(B).    Accordingly, the

district court did not err.     See United States v. Reed, 26 F.3d

523, 530-31 (5th Cir. 1994)(holding that “post traumatic stress

disorder” could be a “serious bodily injury” for purposes of

§ 2B3.1(b)(3)(B)).   The Government’s motion to consolidate the

instant appeal with the appeal in United States v. Jones, No. 98-

41488 is denied.

     AFFIRMED; MOTION DENIED.